     Case 1:21-cv-02652 Document 1 Filed 05/12/21 Page 1 of 18 PageID #: 1




     UNITED STATES DISTRICT COURT
     EASTERN DISTRICT OF NEW YORK
     ------------------------------------------------------------------X
     JANE DOE,
                                                                           Civ. No.
                                        Plaintiff,

             -against-                                                         COMPLAINT

                                                                               (JURY TRIAL
     LOS TRES POTRILLOS RESTAURANT BAR INC.                                     DEMANDED)
     JUAN CARLOS LUNA and MARIO VALDEZ,
     individually,

                                         Defendants.
     ------------------------------------------------------------------X

             Plaintiff, JANE DOE (“Plaintiff” or “Jane Doe”), by and through her attorneys,

     L & D LAW P.C, complaining of Defendants, jointly and severally, herein respectfully

     shows to this Court and alleges the following:

                                       NATURE OF THE CASE

1.        This is an action to remedy discrimination based on gender discrimination, sexual

     harassment, retaliation and wrongful termination is brought by Plaintiff Jane Doe

     pursuant to the provisions of the Civil Rights Act of 1866, and pursuant to Article I,

     §11 of the New York State Constitution for the violation of her due process and other

     constitutional rights to be free from gender discrimination, sexual harassment,

     retaliation and wrongful termination.

2.        Plaintiff also complains pursuant to Title VII of the Civil Rights Act of 1964 as

     amended, 42 U.S.C § 2000e et. Seq. (“Title VII”), and to remedy violations of the laws

     of the State of New York, based upon diversity and the supplemental jurisdiction of this

     Court pursuant to Gibb, 38 U.S. 715 (1966) and 28 U.S.C. § 1367, seeking relief and

     damages to redress the injuries Plaintiff has suffered as a result of being sexually

     harassed, discriminated and retaliated against by her employer on the basis of gender

     discrimination sexual harassment, retaliation and wrongful termination inflicted upon


                                                       1
      Case 1:21-cv-02652 Document 1 Filed 05/12/21 Page 2 of 18 PageID #: 2




      Plaintiff by Defendants.

                                 JURISDICTION AND VENUE

3.    Jurisdiction of this Court is proper under 42 U.S.C. § 2000e-5(f)(3), and 28 U.S.C. §§

      1331 and the Civil Rights Act of 1866 and 1871 which give this Court jurisdiction for

      each statute; the damages; exclusive of interest and costs in this instance exceed that of

      all lower courts, and this Court’s pendent jurisdiction is also invoked.

4.    The unlawful employment practices alleged herein occurred wholly or in part, in the

      jurisdiction of the Eastern District of New York.

                                    JURY DEMAND

5.    Plaintiff hereby demands a trial by jury on all issues properly triable thereby.

                                       PARTIES

6.    Plaintiff Jane Doe is an individual woman who resides in the State of New York,

      Queens county.

7.    Defendant, LOS TRES POTRILLOS RESTAURANT BAR INC is a Domestic

      Business Corporation with a corporate office for the purpose of business transaction

      incorporated in the State of New York. The causes of action in this case arise within

      the County and City of New York.

8.    At all times material, LOS TRES POTRILLOS RESTAURANT BAR INC. is located

      at 1004 4th Ave Brooklyn, New York, 11232.

9.    At all times material, Plaintiff was a full-time employee in the position of waitress.

10.   At all times material, Juan Carlos Luna (hereinafter referred to as “Carlos”) was and is

      a supervising employee with LOS TRES POTRILLOS.

11.   At all times material, Carlos had direct supervisory authority over Plaintiff Jane Doe’s

      employment which included but was not limited to the ability to hire and fire along with

      other tangible employment actions.



                                                  2
      Case 1:21-cv-02652 Document 1 Filed 05/12/21 Page 3 of 18 PageID #: 3




12.   At all times material, (hereinafter referred to as “Valdez”) was and is a managing

      employee with LOS TRES POTRILLOS.

13.   At all times material, Valdez had direct supervisory authority over Plaintiff Jane Doe’s

      employment which included but was not limited to the ability to hire and fire along with

      other tangible employment actions.

                                          FACTS

14.   On or about, February 28, 2019, Plaintiff Jane Doe began her employment as a waitress.

15.   Plaintiff Jane Doe was talented in her position and always worked tirelessly to ensure

      that each work-related task was completed assiduously and on time.

16.   During Plaintiff’s employment at Defendant LOS TRES POTRILLOS, Plaintiff went

      out for coffee two or three times with Defendants’ Supervisor Carlos.

17.   On or about May 16, 2019 Defendants’ Supervisor Carlos invited Plaintiff out to a

      dinner.

18.   On or about May 16, 2019, after dinner, Defendants’ Supervisor Carlos was driving the

      Plaintiff to her house.

19.   Plaintiff does not remember exactly where Defendants’ Supervisor Carlos was parked,

      but upon information and belief, it was on the side of the road.

20.   Defendants’ Supervisor Carlos and Plaintiff were talking in the car at which time they

      began to kiss.

21.   At one-point, Defendant Carlos’ actions made the Plaintiff feel extremely

      uncomfortable. As a result, Plaintiff told Defendants’ Supervisor Carlos, point blank,

      to “stop” and “go home.” However, Defendants’ Supervisor Carlos forcefully grabbed

      the back of Plaintiff’s neck and forced her head to his crotch area. Carlos then forced

      the Plaintiff to perform oral sex against her will.

22.   The foregoing events left the Plaintiff in shock and Plaintiff is unsure of the amount of



                                                   3
      Case 1:21-cv-02652 Document 1 Filed 05/12/21 Page 4 of 18 PageID #: 4




      time that passed. However, after releasing the Plaintiff from his grip, Carlos forced his

      way into the passenger seat where Plaintiff was and Defendants’ Supervisor Carlos

      placed all of his weight on top of the Plaintiff, thus preventing her from moving.

23.   Defendant’s Supervisor Carlos forcefully began ripping off Plaintiff’s jeans and her

      underwear, groping her over and over again, even as Plaintiff repeatedly told him that

      she did not want him to take off her clothes.

24.   Once Defendant’s Supervisor Carlos had forcefully removed the Plaintiff’s clothes, he

      tried to vaginally penetrate the Plaintiff.

25.   Plaintiff froze and at one point she was completely motionless. Carlos’ actions left the

      Plaintiff in shock, horror and in a catatonic state. It was only after Carlos’ predatory

      sexual assault against the Plaintiff, did he finally stop and ask the Plaintiff if she was

      “ok.”

26.   Plaintiff mustered all the courage she could and replied that she was not ok at all.

      Defendants’ Supervisor Carlos then moved back to the driver's seat and asked the

      Plaintiff to forgive him for what he had done.

27.   After Defendants’ Supervisor Carlos forced himself onto Plaintiff, Plaintiff did not have

      contact with Carlos again for about a month and tried to keep as far away from Carlos

      as she could.

28.   At or around this time period, Plaintiff was working in or around six days a week.

29.   On or about June 18, 2019, Defendant’s Supervisor Carlos ordered the Plaintiff to the

      bar section to engage the Plaintiff in quid pro quo sexual harassment. Carlos ordered

      the Plaintiff to have sex with him again and that if Plaintiff did not agree, he wanted

      nothing to do with her, she would have an extremely hard time at work and would face

      termination.

30.   At that moment, Carlos’ actions left the Plaintiff in a desperate and fearful situation,



                                                    4
      Case 1:21-cv-02652 Document 1 Filed 05/12/21 Page 5 of 18 PageID #: 5




      because regardless of what Defendants’ Supervisor Carlos had done to the Plaintiff, the

      Plaintiff could not afford to leave her job.

31.   Plaintiff’s job provided her with financial stability and was the only means by which

      Plaintiff could support herself.

32.   Furthermore, the Plaintiff had witnessed and was a part of several other unlawful and/

      sexually charged incidents while working at the Defendant’s place of business, which

      contributed to the hostile work environment and made it unbearable.

33.   For example, during the time that the Plaintiff was working at Defendant Los Tres

      Potrillos, Plaintiff witnessed a lot fighting and the selling of drugs.

34.   In addition, in or around November of 2019, a patron brought an intoxicated woman to

      Defendant Los Tres Potrillos premises and sexually assaulted her at one of tables, where

      management sat idly by and watched, until other employees complained including the

      Plaintiff.

35.   The Manager, Mario Valdez, and a waitress named Kelly were also present when this

      occurred. As a result of the above incident, the police were notified and Defendants

      failure to prevent the assault left the Plaintiff in state of shock and horror.

36.   Furthermore, upon information and belief, all the waitresses were suffering some sort

      of sexual harassment either from the managers including Defendant’s Supervisor

      Carlos.

37.   For example, in or around late August of 2019, when a patron was sexually harassing

      the Plaintiff, she immediately complained to Defendant’s Manager Mario Valdez.

38.   However, instead of addressing the unlawful harassment or taking any preventative

      measures, Defendants Manager Valdez instead decided to scold the Plaintiff and

      ordered her to get back to her tables/work and took no steps to prevent the harassment.

39.   Upon information and belief, Defendants’ Manager Valdez was also forcefully



                                                     5
      Case 1:21-cv-02652 Document 1 Filed 05/12/21 Page 6 of 18 PageID #: 6




      touching other waitresses which was contributory to the Plaintiff’s hostile work

      environment.

40.   Although Defendant’s Manager Valdez never physically touched the Plaintiff, he

      would frequently make lewd and sexually charged remarks to the Plaintiff.

41.   For example, in or around November of 2019, Defendant’s Manager Valdez told the

      Plaintiff "Right in the begging (beginning), back in February, when you started

      work, you had a happy ass and now it just wasn’t the same way."

42.   Defendant’s Manager Valdez further told the Plaintiff, "After client has children her

      hips will get juicier than before, because she doesn’t have boobs."

43.   In addition to the sexual harassment the Plaintiff was facing from Defendant’s

      Supervisor Carlos and the unlawful remarks from Defendant’s Manager Valdez; the

      quarrels, fighting and mistreatment that Plaintiff was subjected to by management only

      added to the severe and pervasive work environment.

44.   The Plaintiff was no longer eating at her place of employment and felt a constant desire

      to cry.

45.   On or about December 6, 2019, the Defendants’ actions had taken an unprecedented

      toll on the Plaintiff which left the Plaintiff bed-ridden, ill looking and deflated of all

      self-esteem.

46.   The Plaintiff decided that the best thing was remove herself from the sexually charged

      and hostile work environment by taking an evening off.

47.   The Plaintiff contacted her Supervisor at the time, Yolanda, who never replied to the

      Plaintiff. Plaintiff then texted another Supervisor, Mario, who also did not reply to the

      Plaintiff. Finally, Plaintiff contacted Pedro Luna, a Supervisor who is also Yolanda’s

      son. Upon hearing Plaintiff’s request, Pedro Luna told the Plaintiff to take a week off

      instead of coming in for her following shift.



                                                  6
      Case 1:21-cv-02652 Document 1 Filed 05/12/21 Page 7 of 18 PageID #: 7




48.   On or about December 9, 2019, immediately after Plaintiff made numerous protected

      complaints, and after Defendants subjected the Plaintiff to a litany of unlawful

      comments and conduct, Defendant’s Manager Valdez told the Plaintiff to look for

      another job because Defendants LOS TRES POTRILLOS no longer required Plaintiff’s

      services, effectively terminating her employment.

49.   As a result of the above actions perpetrated intentionally by Defendants’ Supervisor

      Carlos and the litany of actions by staff and management of LOS TRESS POTRILLOS,

      Plaintiff Jane Doe began suffering from panic attacks and had trouble eating.

50.   As a further result of Defendants’ conduct, Plaintiff Jane Doe was left in a state of

      depression and felt hopeless.

51.   On account of the Defendants’ sexual assault against the Plaintiff, Plaintiff Jane Doe

      decided to file a criminal complaint against Carlos. Plaintiff is currently still awaiting

      the results of the police investigation and report; which will be made available to the

      Court upon request and under confidentiality.

52.   As a result of Defendant’s actions, Plaintiff Jane Doe felt extremely humiliated,

      degraded, victimized, embarrassed, and emotionally distressed.

53.   As a result of Defendant’s discriminatory and intolerable treatment, Plaintiff Jane Doe

      suffered and continues to suffer severe emotional distress.

54.   As a result of the acts and conduct complained of herein, Plaintiff Jane Doe has suffered

      and will continue to suffer the loss of income, the loss of a salary, bonuses, benefits and

      other compensation which such employment entails.

55.   Plaintiff Jane Doe has also suffered future pecuniary losses, emotional pain, suffering,

      inconvenience, loss of enjoyment of life, and other non-pecuniary losses.

56.   Plaintiff Jane Doe further suffers from panic attacks and cannot sleep at night on

      account of Defendant’s discriminatory and retaliatory conduct.



                                                   7
      Case 1:21-cv-02652 Document 1 Filed 05/12/21 Page 8 of 18 PageID #: 8




57.   As Defendant’s conduct has been malicious, willful, outrageous, and conducted with

      full knowledge of the law, Plaintiff Jane Doe demands Punitive Damages against

      Defendant.

58.   The above is just some of the examples of unlawful and discriminatory conduct to which

      Defendants subjected Plaintiff Jane Doe.

59.   Plaintiff Jane Doe suffered and will continue to suffer anxiety, depression, and

      significant emotional distress, as a direct result of Defendant’s Supervisor Carlos’s

      sexual assault, sexual harassment and discrimination.

60.   Defendants’ actions and conduct were intentional and intended to harm Plaintiff.

61.   As a result of Defendants’ Supervisors actions, Plaintiff felt extremely humiliated,

      degraded, victimized, embarrassed, and emotionally distressed.

62.   As a result of the acts and conduct complained of herein, Plaintiff has suffered and will

      continue to suffer the loss of income, the loss of a salary, bonuses, benefits and other

      compensation which such employment entails and Plaintiff has also suffered future

      pecuniary losses, emotional pain, suffering, inconvenience, loss of enjoyment of life,

      and other non- pecuniary losses. Plaintiff has further experienced severe emotional

      distress.

63.   As a result of the above, Plaintiff has been damaged in an amount which exceeds the

      jurisdiction of all lower Courts.

      As Defendant’s conduct has been malicious, willful, outrageous, and conducted with

      full knowledge of the law. As such, the Plaintiff demands Punitive Damages as against

      all the Defendants, jointly and severally.




                                                   8
      Case 1:21-cv-02652 Document 1 Filed 05/12/21 Page 9 of 18 PageID #: 9




                           AS AND FOR A FIRST CAUSE OF ACTION
                            DISCRIMINATION UNDER TITLE VII
                               (Not Against Individual Defendants)

64.   Plaintiff repeats and realleges each and every allegation made in the above paragraphs

      of this complaint.

65.   Title VII states in relevant part as follows:

                      (a) Employer practices:

                      It shall be an unlawful employment practice for an employer:

                      (1) to fail or refuse to hire or to discharge any individual, or otherwise
                      to discriminate against any individual with respect to his compensation,
                      terms, conditions, or privileges of employment, because of such
                      individual’s race, color, religion, sex, or national origin;


66.   This claim is authorized and instituted pursuant to the provisions of Title VII of the

      Civil Rights Act of 1964, 42 U.S.C. Section(s) 2000e et seq., as amended, for relief

      based upon the unlawful employment practices of the above-named Defendants.

      Plaintiff complains of Defendants’ violation of Title VII's prohibition against

      discrimination in employment based, in whole or in part, upon an employee's sex.

67.   Defendants engaged in unlawful employment practices prohibited by 42 U.S.C. 2000e

      et seq., by discriminating against Plaintiff as set forth herein.

                              AS A SECOND CAUSE OF ACTION FOR
                               DISCRIMINATION UNDER TITLE VII
                                 (Not Against Individual Defendant)

68.   Plaintiff repeats and realleges each and every allegation made in the above paragraphs

      of this complaint.

69.   Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. 2000e-3(a) provides

      that it shall be unlawful employment practice for an employer: “(1) to . . . discriminate

      against any of his employees . . . because she has opposed any practice made an

      unlawful employment practice by this subchapter, or because she has made a charge, te



                                                      9
      Case 1:21-cv-02652 Document 1 Filed 05/12/21 Page 10 of 18 PageID #: 10




                             AS A THIRD CAUSE OF ACTION FOR
                               DISCRIMINATION UNDER THE
                           NEW YORK CITY ADMINISTRATIVE CODE
                              (Not Against Individual Defendants)

70.   Plaintiff repeats, reiterates and realleges each and every allegation made in the above paragraphs of

      this Complaint as if more fully set forth herein at length.

71.   The Administrative Code of City of NY § 8-107 [1] provides that "It shall be an unlawful

      discriminatory practice: "(a) For an employer or an employee or agent thereof, because of the

      actual or perceived age, race, creed, color, national origin, gender, disability, marital status,

      sexual orientation or alienage or citizenship status of any person, to refuse to hire or employ

      or to bar or to discharge from employment such person or to discriminate against such person in

      compensation or in terms, conditions or privileges of employment."

72.   Defendants engaged in an unlawful discriminatory practice in violation of New York City

      Administrative Code Title 8, §8-107(l)(a) by creating and maintaining discriminatory working

      conditions, and otherwise discriminating against the Plaintiff as set forth herein.

                              AS A FOURTH CAUSE OF ACTION FOR
                                  DISCRIMINATION UNDER THE
                            NEW YORK CITY ADMINISTRATIVE CODE
                                 (Not Against Individual Defendants)

73.   Plaintiff repeats, reiterates and realleges each and every allegation made in the above

      paragraphs of this Complaint as if more fully set forth herein at length.

74.   The New York City Administrative Code Title 8, §8-107(l)(e) provides that it shall be unlawful

      discriminatory practice: "For an employer... to discharge ... or otherwise discriminate against

      any person because such person has opposed any practices forbidden under this chapter..."

75.   Each of the Defendants engaged in an unlawful discriminatory practice in violation of New

      York City Administrative Code Title 8, §8-107(l)(e) by discriminating against the Plaintiff

      because of Plaintiffs opposition to the unlawful employment practices of Plaintiffs employer.




                                                       10
                                                        10
      Case 1:21-cv-02652 Document 1 Filed 05/12/21 Page 11 of 18 PageID #: 11




                          AS A FIFTH CAUSE OF ACTION FOR
                            DISCRIMINATION UNDER THE
                       NEW YORK CITY ADMINISTRATIVE CODE
                             (As Against Individual Defendants)

76.   Plaintiff repeats, reiterates and realleges each and every allegation made in the above

      paragraphs of this Complaint as if more fully set forth herein at length.

77.   New York City Administrative Code Title 8-107(19) Interference with protected rights. It shall be

      an unlawful discriminatory practice for any person to coerce, intimidate, threaten or interfere with,

      or attempt to coerce, intimidate, threaten or interfere with, any person in the exercise or

      enjoyment of, or on account of his or her having aided or encouraged any other person in the

      exercise or enjoyment of, any right granted or protected pursuant to this section.

78.   Defendants violated the section cited herein as set forth.

                          AS A SIXTH CAUSE OF ACTION FOR
                            DISCRIMINATION UNDER THE
                       NEW YORK CITY ADMINISTRATIVE CODE
                               (As Against Individual Defendants)

79.   Plaintiff repeats and realleges each and every allegation made in the above paragraphs

      of this complaint.

80.   The New York City Administrative Code Title 8, §8-107(6) provides that it shall be

      unlawful discriminatory practice: "For any person to aid, abet, incite, compel; or coerce

      the doing of any of the acts forbidden under this chapter, or attempt to do so."

81.   Defendants engaged in an unlawful discriminatory practice in violation of New York

      City Administrative Code Title 8, §8-107(6) by aiding, abetting, inciting, compelling

      and coercing the above discriminatory, unlawful and retaliatory conduct.

                         AS A SEVENTH CAUSE OF ACTION FOR
                            DISCRIMINATION UNDER THE
                       NEW YORK CITY ADMINISTRATIVE CODE
                           (Not Against Individual Defendants)

82.   Plaintiff repeats, reiterates and realleges each and every allegation made in the above



                                                       11
                                                        11
      Case 1:21-cv-02652 Document 1 Filed 05/12/21 Page 12 of 18 PageID #: 12




      paragraphs of this Complaint as if more fully set forth herein at length.

83.   New York City Administrative Code Title 8-107(13) Employer liability for discriminatory

      conduct by employee, agent or independent contractor.


                   a. An employer shall be liable for an unlawful discriminatory practice based upon

                       the conduct of an employee or agent which is in violation of any provision of

                       this section other than subdivisions one and two of this section.

                   b. An employer shall be liable for an unlawful discriminatory practice based upon

                       the conduct of an employee or agent which is in violation of subdivision one or

                       two of this section only where:
                       (1) the employee or agent exercised managerial or supervisory responsibility;
                       or

                       (2) the employer knew of the employee's or agent's discriminatory conduct, and

                       acquiesced in such conduct or failed to take immediate and appropriate

                       corrective action; an employer shall be deemed to have knowledge of an

                       employee's or agent's discriminatory conduct where that conduct was known

                       by another employee or agent who exercised managerial or supervisory

                       responsibility; or


                       (3) the employer should have known of the employee's or agent's

                       discriminatory conduct and failed to exercise reasonable diligence to prevent

                       such discriminatory conduct.

84.   Defendants violated the section cited herein as set forth.

                                 AS AN EIGHTH CAUSE OF ACTION
                                  FOR DISCRIMINATION UNDER
                                          STATE LAW
                                (Not Against Individual Defendants)

85.   Executive Law § 296 provides that "1. It shall be an unlawful discriminatory practice: "(a) For

      an employer or licensing agency, because of an individual's age, race, creed, color, national


                                                       12
                                                        12
      Case 1:21-cv-02652 Document 1 Filed 05/12/21 Page 13 of 18 PageID #: 13




      origin, sexual orientation, military status, sex, disability, predisposing genetic characteristics,

      marital status, or domestic violence victim status, to refuse to hire or employ or to bar or to

      discharge from employment such individual or to discriminate against such individual in

      compensation or in terms, conditions or privileges of employment."

86.   Defendants engaged in an unlawful discriminatory practice by discriminating against the

      Plaintiff as set forth herein.

87.   Plaintiff hereby makes a claim against Defendants under all of the applicable paragraphs of

      Executive Law Section 296.

                               AS A NINTH CAUSE OF ACTION FOR
                               DISCRIMINATION UNDER STATE LAW
                                   (As Against Individual Defendants)

88.   Plaintiff repeats and realleges each and every allegation made in the above paragraphs of this

      complaint.

89.   New York State Executive Law §296(7) provides that it shall be an unlawful discriminatory

      practice:

           For any person engaged in any activity to which this section applies to retaliate or

           discriminate against any person because [s]he has opposed any practices forbidden

           under this article."

90.   Defendants engaged in an unlawful discriminatory practice by discharging, retaliating, and

      otherwise discriminating against the Plaintiff because of Plaintiff s opposition to the unlawful

      employment practices of Plaintiff s employer.

                              AS A TENTH CAUSE OF ACTION FOR
                              DISCRIMINATION UNDER STATE LAW
                                 (As Against Individual Defendants)

91.   Plaintiff repeats and realleges each and every allegation made in the above paragraphs of this

      complaint.

92.   New York State Executive Law §296(6) provides that it shall be an unlawful discriminatory



                                                      13
                                                       13
      Case 1:21-cv-02652 Document 1 Filed 05/12/21 Page 14 of 18 PageID #: 14




      practice:

           "For any person to aid, abet, incite compel or coerce the doing of any acts forbidden under

           this article, or attempt to do so."

93.   Defendants engaged in an unlawful discriminatory practice in violation of New York State

      Executive Law §296(6) by aiding, abetting, inciting, compelling and coercing the

      discriminatory conduct.

                          AS AN ELEVENTH CAUSE OF ACTION
                            FOR NEGLIGENCE-NEGLIGENT
                      HIRING/TRAINING/RETENTION/SUPERVISION
                             (As Against Company Defendants)


94.   Plaintiff hereby incorporates by reference all preceding paragraphs as if fully set forth

      herein.

95.   Defendants owed Plaintiff a legal duty of care. Defendants placed their employees in a

      position to cause foreseeable harm which the Plaintiff would have been spared had the

      Defendants taken reasonable care in supervising or retaining the employees.

96.   The Defendants knew or should have known of their employees’ propensity for the

      conduct that caused the injury.

97.   But-for the Defendants’ breach of duty owed to Plaintiff, and Plaintiff’s detrimental

      reliance thereon, Plaintiffs would not have suffered the harm alleged herein.

98.   Defendants were negligent in the hiring, training, supervision and retention of said

      employees.

99.   As a direct and proximate cause of Defendants’ wrongful conduct, Plaintiff has suffered

      and will continue to suffer emotional distress, mental anguish, and other damages

      for which they are entitled to compensatory, equitable and other lawfully available

      relief in an amount to be proven at trial.




                                                    14
                                                     14
       Case 1:21-cv-02652 Document 1 Filed 05/12/21 Page 15 of 18 PageID #: 15




                           AS A TWELTH CAUSE OF ACTION
                           FOR COMMON LAWNEGLIGENCE
                             (As Against Company Defendants)

100.   Plaintiff repeats and realleges each and every allegation contained in the proceeding

       paragraphs of the Complaint as set forth at length herein.

101.   At all times relevant hereto, Company Defendants owed a reasonable duty of care to

       Plaintiff Jane Doe inside of Defendants’ establishment.

102.   Defendants breached said duty to Plaintiff Jane Doe by (i) failing to take remedial and

       preventative measures against management so as to stop unlawful behavior, , (iii)

       failing to take reasonable actions, by removing hostility in the work environment and

       (iv) failing to discipline managers and/or remove them after numerous complaints of

       sexual harassment and other forms of discrimination.

103.   As a direct and proximate result of the Defendants’ negligence, the Plaintiff sustained

       actual physical injuries and psychological injuries for which Plaintiff claims damages

       in an amount to be determined at trial.

                     AS A THIRTEENTH CAUSE OF ACTION
            FOR ASSAULT & BATTERY-As Against Individual Defendant Carlos


104.   Plaintiff repeats and realleges each and every allegation contained in the proceeding

       paragraphs of the Complaint as set forth at length herein.

105.   Under New York law, assault is the (i) intentional placing (ii) of another person (iii) in

       reasonable apprehension (iv) of imminent harmful and offensive contact. See United

       Nat. Ins. Co. v. Waterfront N.Y. Realty Corp., 994 F.2d 105, 108 (2d. Cir. 1993).

106.   Under New York law, as a result of the assault, Defendant commits a battery when (i)

       there was bodily contact, (ii) the contact was offensive and (iii) the Defendant intended

       to make the contact.

107.   Defendant Carlos intentionally placed Plaintiff DIMAURO in reasonable apprehension



                                                  15
                                                   15
       Case 1:21-cv-02652 Document 1 Filed 05/12/21 Page 16 of 18 PageID #: 16




       of imminent harmful and offensive physical contact.

108.   Defendant Carlos did in fact sexually assault, grope, grab, hold down and force himself

       onto the Plaintiff, which in fact caused injury to the Plaintiff.

109.   Defendant Carlos committed assault and battery and is liable to the Plaintiff for his

       injuries, for which Plaintiff claims damages in an amount to be determined at trial.

110.   Plaintiff Jane Doe invokes the tolling statute regarding the above claim.

                    AS AN FOURTEENTH CAUSE OF ACTION
        FOR INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS-As Against
                           Individual Defendant Carlos


111.   Plaintiff repeats and realleges each and every allegation contained in the proceeding

       paragraphs of the Complaint as set forth at length herein.

112.   Under New York law, Intentional Infliction of Emotional distress requires: (i) extreme

       and outrageous conduct, (ii) intent to cause severe emotional distress, (iii) a causal

       connection between the conduct and the injury, and (iv) severe emotional distress.”

       Bender v. City of New York, 78 F.3d 787, 790 (2d Cir. 1996). “[L]iability has been

       found only where the conduct has been so outrageous in character, and so extreme in

       degree, as to go beyond all possible bounds of decency, and to be regarded as atrocious,

       and utterly intolerable in a civilized community.” Howell v. New York Post Co., 81

       N.Y.2d 115, 122, 596 N.Y.S.2d 350, 612 N.E.2d 699 (N.Y. 1993).

113.   Defendant Carlos violated New York law and did intentionally inflict emotional

       distress on the Plaintiff, when by extreme and outrageous conduct he (i) intentionally

       forced the Plaintiff to commit sexual acts and (ii) intentionally physically assaulted the

       Plaintiff after committing such acts, which caused physical injury and emotional

       distress upon the Plaintiff.

114.   Defendant Carlos’ criminal and unlawful behavior was so outrageous in character and

       extreme in degree so as to go beyond all possible bounds of decency in a civilized


                                                    16
                                                     16
       Case 1:21-cv-02652 Document 1 Filed 05/12/21 Page 17 of 18 PageID #: 17




       society.

115.   Defendant Carlos is liable to the Plaintiff for Intentional Infliction of Emotional

       Distress in which Plaintiff Jane Doe claims damages in an amount to be determined at

       trial.

                       AS A FIFTEENTH CAUSE OF ACTION
         UNDER N.Y.C. ADMINISTRATIVE CODE 8-903-6 ALSO KNOWN AS THE
         GENDER-MOTIVATED VIOLENCE ACT (“GMVA”)-As Against Individual
                                 Defendant Carlos


116.   Plaintiff repeats and realleges each and every allegation contained in the preceding

       paragraphs of the Complaint as set forth at length herein.

117.   In relevant part, the GMVA, N.Y.C. Code 8-904 provides, “[A]ny person claiming to

       be injured by an individual who commits a crime of violence motivated by gender as

       defined in section 8-903 of this chapter, shall have a cause of action against such

       individual."

118.   Section 8-903 defined “crime of violence” as “an act or series of acts that would

       constitute a misdemeanor or felony against the person as defined in state or federal

       law…if the conduct presents a serious risk of physical injury to another, whether or not

       those acts have actually resulted in criminal charges.”

119.   Section 8-903 also provides that such an act is “motivated by gender” if it is “committed

       because of gender or on the basis of gender, and due, at least in part, to an animus based

       on the victim’s gender.”

120.   In this case, Defendant Carlos (i) committed an act that constituted a misdemeanor

       and/or felony when he first groped the Plaintiff’s private parts without consent, in a

       series of events, which led to Defendant Carlos physically assaulting the Plaintiff and

       causing physical injuries to the Plaintiff. Defendant Carlos’ acts were committed on

       account of the Plaintiff’s gender, as no similarly situated male would have been



                                                   17
                                                    17
       Case 1:21-cv-02652 Document 1 Filed 05/12/21 Page 18 of 18 PageID #: 18




       subjected to such acts, especially considering the nature of the unlawful acts which

       occurred.

121.   Defendant Carlos is liable to the Plaintiff under the GMVA in which Plaintiff Jane Doe

       claims damages in an amount to be determined at trial.

              WHEREFORE, Plaintiff demands the following relief jointly and severally

       against all Defendants:

              (a) a declaration that Defendants violated Plaintiff’s federal and state civil
              rights;

              (d) compensatory damages for the injuries suffered by Plaintiff by reason of

              Defendants’ unlawful and unjustified conduct, in an amount just and reasonable

              and in conformity with the evidence at trial in an amount to be determined at

              trial;

              (c) punitive damages against the individual Defendants assessed to deter such

              intentional and reckless deviations from well-settled constitutional standards, to

              the extent allowable by law;

              (d) damages for emotional distress, lost wages, back pay, front pay, statutory

              damages, medical expenses, interest;

              (d) reasonable attorneys' fees and costs pursuant to 42 U.S.C. § 1988 and all
              other applicable laws; and

              (e) such other and further relief as appears just and proper.


       Dated: New York, NY
              May 12, 2021
                                                          L& D Law, P.C.
                                                        Liggieri & Dunisha

                                                        __/s/________________
                                                          Paul Liggieri, Esq.
                                                        11 Broadway, Suite 615
                                                         New York, NY 10004
                                                             (212) 374-9786
                                                         Attorneys for Plaintiff


                                                  18
                                                   18
